Opinion by
Porter, J.,
The hearing upon this application for license was held in the court below on December 4,1917, and on the 10th day of the same month the court filed an order refusing the license. It is conceded that under the rules of the Court of Quarter Sessions of Susquehanna County the next term of the court began on Monday, January 28, 1918, in the meantime, to wit, on January 14, 1918, the appellee presented his petition for a rehearing on his application and on January 17th the court granted a rule to show cause why a rehearing should not be had and the license granted, which rule was duly served upon the exceptants and remonstrants, and was returnable January 23d. This was within the term at which the hearing upon the application had been had and the order madé refusing the license. On January 23d the court made an order continuing the hearing on the rule to January 30, 1918, which date was within the next term of the court. The court, at the next term, made absolute the rule for a *103rehearing, and after a rehearing on February 4,1918, entered an order granting the license. The remonstrants appeal from that order. The authority of the court below to enter a rule for a rehearing, during the term at which the order refusing the license was made and to dispose of that rule at the next term and grant the license was considered by this court in Long’s License, 65 Pa. Superior Ct. 10, and McCann’s License, 65 Pa. Superior Ct. 80. We there held that the court had authority to do what the court below did in the present case and nothing can with profit be added to what was said in those decisions. This disposes of the first, second and third questions supposed to be involved in this appeal.
We have decided in Kilrow’s License, in which an opinion has this day been filed, that applications for license to sell liquor at retail are properly advertised under the provisions of the Act of May 13, 1887, P. L. 108, and what is there said disposes of the remaining question presented by this appeal.
The order of the court below is affirmed and the appeal dismissed at cost of the appellant.